IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,516


EX PARTE DEMARCUS DONTRELL RIDGE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2006-603-C2 IN THE 54TH DISTRICT COURT

FROM MCLENNAN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to sixty years' imprisonment. The Tenth Court of Appeals affirmed his conviction. Ridge
v. State, No. 10-07-00379-CR (Tex. App.-Waco Aug. 26, 2009, no pet.). 
	Applicant contends that his appellate counsel rendered ineffective assistance because he
failed to timely notify Applicant that his conviction had been affirmed. We remanded this application
to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court. Based on that affidavit and other
evidence in the record, the trial court has entered findings of fact and conclusions of law that
appellate counsel failed to timely notify Applicant that his conviction had been affirmed. The trial
court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). 
We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Tenth Court of Appeals in Cause No. 10-07-00379-CR
that affirmed his conviction in Case No. 2006-603-C2 from the 54th Judicial District Court of
McLennan County. Applicant shall file his petition for discretionary review with the Tenth Court
of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: March 9, 2011

Do not publish